MOORE, Circuit Judge,
dissenting:
It is difficult to take issue with colleagues who strive for a just result, but I must do so respectfully in this case for I believe the court has been too generous in its treatment of the evidence. While I am in general accord with the results achieved here, I think the court has gone too far in looking for inferences in the evidence that justify concluding Mr. Copp’s speech was protected and that he met his burden of proof. I would remand with instructions to dismiss the case.
Without belaboring the point, I simply do not believe, viewed in context, Mr. Copp’s speech meets the tests established in Rankin v. McPherson, 483 U.S. 378, 107 S.Ct. 2891, 2896-97, 97 L.Ed.2d 315 (1987); Connick v. Myers, 461 U.S. 138, 146, 103 S.Ct. 1684, 1689-90, 75 L.Ed.2d 708 (1983); and Koch v. City of Hutchinson, 847 F.2d 1436, 1440 (10th Cir.) (en banc), cert. denied, — U.S. -, 109 S.Ct. 262, 102 L.Ed.2d 250 (1988). As we noted also in Conaway v. Smith, 853 F.2d 789, 796 (10th Cir.1984), whether speech is constitutionally protected depends in part on “whether the speech was calculated to disclose misconduct or dealt with only personal disputes and grievances with no relevance to the public interests.” Conaway, 853 F.2d at 796.
In its review of the circumstances leading the court to conclude Mr. Copp’s speech was a matter of public concern, the court fails to consider whether the address was calculated to disclose facts relating to the administration’s conduct of its governmental responsibilities or merely to support the personal interest of Mr. Copp’s friend. I think the record is more supportive of the latter than the former.
I am also in disagreement over the court’s unwillingness to address the key issue relevant to the speech question. A public employee alleging he has been adversely affected by an abuse of his right to free speech has the burden of proving his speech was a substantial or motivating factor behind the alleged adverse action. Mt. Healthy City School Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287, 97 S.Ct. 568, 576, 50 L.Ed.2d 471 (1977). That much has been recognized by the court in this case. However, after recognizing this burden, the court turns the plaintiff’s failure to meet the test into the defendant’s failure to preserve the issue for appeal. I believe in doing so the court has both ignored the fundamental facts of this case and advanced form over substance.
. Our whole quest, with respect to the Mt. Healthy test is to determine whether Mr. Copp has shown that his appearance before the school board was in part responsible for his transfer. I believe that because Mr. Copp’s proof fell short of any evidence his transfer was related in any way to his appearance before the board, he has not met the Mt. Healthy test the court has stated is fundamental to his case.
While the court has cited facts which it says are inferential of the board’s motivation, and hence evidence of causation, I think these facts are too conjectural to be regarded as evidence. I believe the so-called “threats” and the statement of the acting principal that Mr. Copp’s appearance had not done him “any good” are too remote to give rise to a proper inference of motivation. Nor do I find the “chronology of events” particularly revealing. Indeed, that chronology simply follows the board’s objective in relocating both Mr. Blackburn and Mr. Copp. The fact that Mr. Copp appeared at a school board meeting at a point during the unfolding of this objective is as fortuitous as it is probative. Moreover, I think Mr. Copp’s own explanation of the reason behind his transfer is worth more consideration than that given by the court. Although the court refers to Mr. Copp’s admission that his transfer was a consequence of his association with Mr. Blackburn, it sweeps the statement aside with the suggestion that Mr. Copp was *1556“somewhat confused.” At 1553, n. 9. In reaching that conclusion, I think the court has weighed the evidence and made its own findings. I disagree with that approach.
In short, I think Mr. Copp took his best shot and missed the target. I see no justice in putting the defendants or the taxpayers of the district to the time and expense of a second trial of a case that does not exist.